As the case now stands it is controlled by the ‘ ‘ second ’’ clause of the written contract between Schwob and Goodwin. That clause is clear and apparently free from ambiguity. The trial court erred in its interpretation. The “fifth” and “ sixth ” findings of fact, and the “first,” “second” and “third” conclusions of law are reversed. The judgment is reversed, with costs of this appeal to the appellants, and a new trial is granted, costs to abide the final award of costs. Thomas, Carr, Stapleton, Mills and Putnam, JJ., concurred.